Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7, 9-16, and 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance: Regarding the independent claims, the prior art teaches determining compensation data of a display defect in image data captured in grayscale, generating compensation data for the defect, recording the compensation data into memory of a display apparatus, where there is a one-to-one correspondence of the data and an address in which it is stored, and repairing the defect according to the compensation data.  In the context of each independent claim as a whole, however, the prior art does not teach determining image data captured in preset grayscale, determining first compensation data of display defect according to the image data, wherein the first compensation data is data for compensation in addition to data of the preset grayscale, the first compensation data is to be recorded in a memory of a display apparatus, and the data of the preset grayscale is not to be recorded in the memory of the display apparatus, and composing compensation data of the display defect by the first compensation data and the data of the preset grayscale, for the compensation data, recording only the first compensation data into the memory of the display apparatus in a form of a relative value, wherein each first compensation data occupies only one address of the memory, and repairing the display defect according to the compensation data which is generated by the recorded first compensation data and the data of the preset grayscale, when compensating a display image.  The dependent claims are allowable insomuch as they depend from allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613